DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
2.	Applicant’s arguments, pages 9-17, filed on 3/24/2021, with respect to claim 1 have been considered but they are not persuasive. 
Applicant argues that (1) Li does not teach or suggest at least the "adjusting" step of claim 1. In particular, Li does not teach or suggest "adjusting at least one downlink symbol to an uplink symbol ... separate from a scheduled portion of the first slot for transmitting the low-latency packet and allocated for transmission by the UE of ACK/NACK information associated with the low-latency packet."; (2) Li’s disclosure [0186-0187, 0194, 0205-0207] does not relate to the higher priority/URLLC packet or resources for sending ACK/NACK. 
The examiner respectfully disagrees.

Regarding the first argument, Li [0020-0021, 0031, 0044] Fig. 1A, describes in step 101, the base station side can flexibly adjust the frame structure of each time unit within the preset duration (slot), and in step 102, send the adjusted frame structure to the UE, so that in step 103, the data transmission can be performed between the base station and the UE according to the adjusted frame structure. [0172-0173] describes the granularity of dynamical change of a slot allocation of uplink and downlink may be n 

Regarding the second argument, as discussed above Li [0177, 0187] “for the URLLC packet is to be sent…the base station sends uplink and downlink change signaling in the common downlink control information of the slot 2, and the slot 2 is changed to be uplink. After the UE receives the common information, the UE that has a service with a high priority level may perform sensing on certain resources of the slot.”  [0203-0208] Example 7 describes When transmission of uplink and downlink data packets is dynamically changed (i.e., adjusted), the size of the corresponding ACK/NACK payload may also be dynamically changed, and a resource and position of the ACK/NACK feedback may be affected, and the ACK/NACK feedback of the m data packets are all performed in the same slot. Examiner notes, it is well known in the art that UE send ACK/NACK information in the uplink resource. Therefore, when the slot 2 is changed from the downlink to be uplink, the slot 2 is adjusted for the UE to transmit URLLC packet, as well as the ACK/NACK feedback for the downlink URLLC packet sent from the base station [0177]. [0223] “The above method is used to meet the requirements of low-delay services.”
Applicant further argues with respect to dependent claims 9 and 24. Since the arguments rely on the arguments based on claim 1 as presented above. As a result, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



3.	Claims 1-5, 7-8, 10-14, 16-20, 22-23, 25-27 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (Pat. Pub. No. US2020/0052811) hereinafter Li.

Regarding Claim 1, Li teaches A method of wireless communication by a base station ([Abstract] a method of a base station includes adjusting and determining a frame structure of each time unit within a preset duration; notifying a user equipment (UE) of the adjusted frame structure; and performing data transmission according to the adjusted frame structure), 
comprising: scheduling a low-latency packet for transmission to a user equipment (UE) in symbols of a first slot of a self- contained wireless communication structure (interpreted as a mixed slot, slot or mini-slot structure that includes multiple symbols scheduled for downlink and uplink transmission) ([Para. 0044, 0073-0079, 0137-0138] describe a method performed by the base station for scheduling a high priority data packet, such as a downlink for high-reliability ultra-low-latency communication ultra reliable and low latency communications (URLLC) service to the UE. The scheduling 
adjusting, based on the scheduling of the low-latency packet, one or more symbols of the first slot (Para. 0044-0049, 0062-0066, 0087-0088, 0091] the base station originally scheduled uplink and downlink configuration (frame structure) for reliability ultra-low-latency communication ultra reliable and low latency communications (URLLC) service (e.g., URLLC) to the UE is adjusted as first number of  mini-slots or OFDM symbols are configured for uplink transmission of uplink preset information, and a second number of mini-slots or OFDM symbols are configured for downlink transmission. Fig. 1, describes in step 101, the base station adjusts frame structure of each time unit within a preset duration (i.e., slot) and step 102, notified a UE of the adjusted frame structure, and step 103, performs data transmission according to the adjusted frame. The frame structure is adjusted includes steps described below. A first number of OFDM symbols of slots or mini-slots are configured for uplink. A second number of OFDM symbols of slots or mini-
wherein the adjusting comprises adjusting at least one downlink symbol to an uplink symbol ([Para. 0031] a base station, a user equipment, and a system are provided in the embodiments of the present disclosure. The base station side can flexibly adjust the frame structure of each time unit within the preset duration and send the adjusted frame structure to the UE, so that the data transmission can be performed between the base station and the UE according to the adjusted frame structure. [Para. 0069, 0087] For example, certain slots or OFDM symbols are configured for transmission of a downlink, The, the base station may dynamically indicate remaining time domain resource to be used for uplink (adjusting). [Para. 0087] a mini-slot in the mixed slot n (first slot) for downlink data transmission is dynamically adjusted to be the mini-slot in the mixed slot n for uplink data transmission for a service having a higher priority level in the uplink as shown in Fig. 2B. [Para. 0172-0173] the granularity of dynamical change of a slot allocation of uplink and downlink may be n OFDM symbols of a slot. As shown in Fig. 2B, a mixed slot includes 7OFDM symbols, the uplink and downlink attribute in the downlink control channel indicates the first mini-slot of a mixed slot (contains 2 OFDM symbols) is adjusted to be downlink and the remaining mini-slot of the mixed slot (4 OFDM symbols) are scheduled to be uplink may be dynamically adjusted. [Para. 0186-0187, 0201] describes a situation in which the downlink data transmission process is adjusted to be uplink transmission process. The base station originally send downlink data packet in the slot 2, and when the base station suddenly receives an uplink scheduling request sent by the UE o require the base station to immediately allocate an 
and wherein the adjusted at least one downlink symbol is separate from a scheduled portion of the first slot for transmitting the low-latency packet ([Para. 0087, 0091, 0160, 0172-0174] certain mini-slot in the slot n (i.e., portion of the slot n) is temporarily and dynamically adjusted for sending a service having a high priority level in the uplink. As shown in Fig. 2B, the mini-slot within the mixed slot (contains OFDM symbols) in a slot being dynamically adjusted from downlink to uplink for sending high priority service is separated from other originally scheduled mini-slot. Where the position of the blank symbol may be located between transmissions of uplink data and downlink data between two mini-slots (i.e., the adjusted at least one downlink symbol is separate from a scheduled portion of the first slot for transmitting the low-latency packet. The blank symbols includes one or more OFDM symbols within a slot for the time domain are represent resources at least being not used for transmitting data information [0066]. Furthermore, a guardband is provided between the adjacent two subbands (i.e., between adjacent two mini-slots) to separate mini-slots in a mixed slot that having different uplink and downlink configuration). [Para. 0223] “the above method is used to meet the requirements of low-delay service” (i.e., transmission of URLLC packet)),

transmitting the low-latency packet and an indicator of the adjusting to a UE ([Para. 0236-0239] Fig. 7-1, base station includes a control unit 71 is configured to adjust a frame structure of each time unit within a preset duration (a slot or mini-slots), and sends notification of the adjusted frame structure to a UE; and perform data transmission according to the adjusted frame structure. Furthermore, [Para. 0173, 0177, 0187] describes a slot or mini-slot is configured as shown in Fig. 2-2, that certain OFDM symbol is used for downlink and uplink. The bitmap is used for indicating to the UE that the frame structure is adjusted. For example, the base station suddenly has a downlink URLLC packet, having a high priority level to be sent. The base station sent downlink data packet, such as a URLLC packet in slot 2, and then the base station sends uplink 
and receiving, from the UE, an acknowledgement message associated with the low-latency packet on the adjusted at least one symbol of the first slot ([Para. 0177, 0187] the base station sent downlink data packet, such as a URLLC packet in slot 2 and slot 5, and then the base station sends uplink and downlink change signaling to change the slot 2 from downlink to be uplink for the uplink URLLC packet. [0204, 0206-0208] describe when transmission of uplink and downlink data packets is dynamically changed in a slot, a feedback resource of the ACK/NACK corresponding to the downlink data is also changed in the same slot. For example, the base station originally and continuously schedules m data packets in a scheduling unit of k (k may be 1, 2 or 4) OFDM symbols, and the ACK/NACK feedback of the m data packets are all performed in the slot. That is the base station receives ACK/NACK feedback associated with the downlink URLLC packet on the dynamically changed slot, which includes OFDM symbols for the downlink data and the uplink ACK/NACK in the same slot). 

Regarding Claim 2, Li further teaches wherein the low-latency packet comprises an ultra- reliable and low-latency communications (URLLC) packet ([Para. 0177, 0187] the URLLC data packet).

Regarding Claim 3, Li further teaches scheduling the low-latency packet comprises scheduling the low-latency packet based on a mini-slot structure ([Para. 

Regarding Claim 4, Li further teaches wherein the indicator is aligned with a boundary of the mini-slot structure ([Para. 0173] Fig. 2B, the Mini-slot includes 7 OFDM symbols, and the first OFDM symbol is fixedly used for the downlink control channel and includes the uplink and downlink attribute (the bitmap) is used for indicating to the UE that the 3 mini-slot structure is aligned with the first mini-slot to be downlink, and the remaining two mini-slots are to be uplink).

Regarding Claim 5, Li further teaches wherein: the first slot of the self-contained wireless communication structure is a downlink- centric slot, (interpreted as a downlink slot that is configured for downlink only) ([Para. 0065] Fig. 2B shows the second mini-slot (first slot) of the mixed slot (self-contained structure) are configured for downlink only slot. (i.e., downlink-centric)); the adjusted at least one downlink symbol is subsequent to a scheduled portion for transmitting the low-latency packet ([Para. 0087, 

Regarding Claim 7, Li further teaches wherein: a second slot of the self-contained wireless communication structure is an uplink- centric slot (interpreted as an uplink slot that subframe is configured for uplink only) ([Para. 0064] Fig. 2B shows the first mini-slot (second slot) of the self-contained structure is configured for uplink only slot. (i.e., uplink-centric));
the adjusting further comprises adjusting at least one uplink symbol to a downlink symbol in the second slot of the self-contained wireless communication structure ([Para. 0088, 0172-0173] a mini-slot in the mixed slot m for uplink data transmission is dynamically adjusted to be the mini-slot in the mixed slot m for downlink data transmission as shown in Fig. 2B. For example, a mixed slot includes 7OFDM symbols, the bitmap is used for indicating to the user equipment that the adjusted frame structure is 011, and then the first mini-slots (contains 2 OFDM symbols) is indicated to be changed to downlink), 


Regarding Claim 8, Li further teaches wherein the another low-latency packet is transmitted on the adjusted at least one symbol of the second slot ([Para. 0044, 0087, 0172-0173] as shown in Fig. 2B. a mixed slot includes 7 OFDM symbols, the first mini-slots (contains 2 OFDM symbols) changed to downlink is for downlink data transmission. A data packet of a downlink data transmission includes a high-reliability ultra-low-latency communication ultra reliable and low latency communications (URLLC) service).

Regarding Claim 10, Li teaches A method of wireless communication by a user equipment (UE) ([Abstract] a method of a user equipment (UE) of the adjusted frame structure; and performing data transmission according to the adjusted frame structure), comprising: determining that the UE is scheduled for reception of a low-latency packet in symbols of a first slot of a self-contained wireless communication structure (interpreted as a mixed slot or mini-slot structure that includes multiple symbols scheduled for downlink and uplink transmission) ([Para. 0044, 0075-0079, 0177, 0187] the UE receives uplink grant and downlink grant information. The UE determines the 
receiving an indicator that at least one symbol of the first slot is adjusted from a downlink symbol to an uplink symbol ([Para. 0031, 0046-0047] Fig. 1, the UE receives the notification of the adjusted frame structure from the base station, so that the data transmission can be performed between the base station and the UE according to the adjusted frame structure. [Para. 0186-0187, 0201] describes a situation in which the downlink data transmission process is adjusted to be uplink transmission process. The base station originally send downlink data packet in the slot 2, and when the base station suddenly receives an uplink scheduling request sent by the UE o require the base station to immediately allocate an uplink resource to the UE for sending a service data packet having a high priority level. For example, then the base station sends uplink and downlink change signaling in the common downlink control information of the slot 2, and certain OFDM symbols of the slot 2 is changed (i.e., adjusting) to be uplink for URLLC packets separate from other OFDM symbols of the slot 2 that are originally scheduled for the downlink packet.), [Para. 0141-0143, 0151, 0173] the UE receives the bitmap in the DCI for indicating to the user equipment that the adjusted frame structure 
and wherein the at least one symbol is separate from a scheduled portion of the first slot for receiving the low-latency packet ([Para. 0087, 0091, 0160, 0172-0174] certain mini-slot in the slot n (i.e., portion of the slot n) is temporarily and dynamically adjusted for sending a service having a high priority level in the uplink. As shown in Fig. 2B, the mini-slot within the mixed slot (contains OFDM symbols) in a slot being dynamically adjusted from downlink to uplink for sending high priority service is separated from other originally scheduled mini-slot. Where the position of the blank symbol may be located between transmissions of uplink data and downlink data between two mini-slots (i.e., the adjusted at least one downlink symbol is separate from a scheduled portion of the first slot for transmitting the low-latency packet. The blank symbols includes one or more OFDM symbols within a slot for the time domain are represent resources at least being not used for transmitting data information [0066]. Furthermore, a guardband is provided between the adjacent two subbands (i.e., between adjacent two mini-slots) to separate mini-slots in a mixed slot that having different uplink and downlink configuration).  [Para. 0223] “the above method is used to meet the requirements of low-delay service” (i.e., transmission of URLLC packet)),
and is allocated to the UE for transmission of ACK/NACK information associated with the low-latency packet UE ([Para. 0236-0239] Fig. 7-1, base station includes a control unit 71 is configured to adjust a frame structure of each time unit within a preset duration (a slot or mini-slots), and sends notification of the adjusted frame structure to a UE; and perform data transmission according to the adjusted frame structure. 
receiving the low-latency packet in the scheduled portion of the first slot [Para. 0173, 0177] describes a slot or mini-slot is configured as shown in Fig. 2-2, that certain OFDM symbol is used for downlink and uplink. The bitmap is used for indicating to the UE that the frame structure is adjusted. For example, the UE receives downlink scheduling information to schedule the URLLC data packet to be sent in the slot 5 from the base station and receives the URLLC data packet in the slot 5); and transmitting an acknowledgement message associated with the low-latency packet on the adjusted at least one symbol of the first slot. ([Para. 0204, 0206-0208] describe when transmission of uplink and downlink data packets is dynamically changed in a slot, a feedback resource of the ACK/NACK corresponding to the downlink data is also changed in the same slot. For example, the base station originally and continuously schedules m data packets in a scheduling unit of k (k may be 1, 2 or 4) OFDM symbols, and the ACK/NACK feedback of the m data packets are all performed in the slot. That is the UE transmits ACK/NACK feedback associated with the downlink URLLC packet on the dynamically changed slot, which includes OFDM symbols for the downlink data and the uplink ACK/NACK in the same slot).
Regarding Claim 11, Li further teaches wherein the low-latency packet comprises an ultra- reliable and low-latency communications (URLLC) packet ([Para. 0177, 0187] the URLLC data packet).

Regarding Claim 12, Li further teaches wherein: the UE is scheduled for reception of the low-latency packet based on a mini-slot structure ([Para. 0044, 0064-0065, 0087-0091, 0102, 0172-0173] describes method for scheduling higher priority data packet reception of a UE, such as a downlink high-reliability ultra-low-latency communication ultra reliable and low latency communications (URLLC) service. The high priority data packet is based on mini-slot structure as shown in Fig. 2B. The granularity of dynamical change of slot allocation of uplink and downlink includes the granularity of a mini-slot. The scheduling information is configured to notify a UE of the adjusted frame structure for URLLC data transmission according to the adjusted frame structure including mini-slot); and receiving the indicator comprises receiving the indicator in or corresponding to the mini-slot structure ([Para. 0087-0089, 0173] UE receiving the bitmap which is used for indicating to the UE that the scheduling information is configured to notify a UE that the adjusted frame structure is based on the mini-slot structure).

Regarding Claim 13, Li further teaches wherein the indicator is aligned with a boundary of the mini-slot structure ([Para. 0173] Fig. 2B, the Mini-slot includes 7 OFDM symbols, and the first OFDM symbol is fixedly used for the downlink control channel and 

Regarding Claim 14, Li further teaches wherein: the first slot of the self-contained wireless communication structure comprises a downlink- centric slot of the self-contained wireless communication structure (interpreted as portion of a mixed slot or slot that is configured for downlink) ([Para. 0065] Fig. 2B shows the second mini-slot (first slot) of the mixed slot (self-contained structure) are configured for downlink slot. (i.e., downlink-centric)); the adjusted at least one downlink symbol is subsequent to a scheduled portion for receiving the low-latency packet. ([Para. 0087, 0172-0173] a mini-slot in the mixed slot n for downlink data transmission is dynamically adjusted to be the mini-slot in the mixed slot n for uplink data transmission for a service having a higher priority level in the uplink as shown in Fig. 2B. For example, a mixed slot includes 7OFDM symbols, the bitmap is used for indicating to the user equipment that the adjusted frame structure is 011, and then the second mini-slots (contains 4 OFDM symbols) is indicated to be changed to uplink. Where the adjusted uplink portion is subsequent to the scheduled first mini-slot). 

Regarding Claim 16, Li further teaches wherein: a second slot of the self-contained wireless communication structure is an uplink- centric slot (interpreted as a portion of a mixed slot or slot that is configured for uplink) ([Para. 0064] Fig. 2B shows 
where at least one uplink symbol of the second slot is adjusted to a downlink symbol ([Para. 0088, 0091, 0172-0173] a mini-slot in the mixed slot m for uplink data transmission is dynamically adjusted to be the mini-slot in the mixed slot m for downlink data transmission as shown in Fig. 2B. For example, a mixed slot includes 7OFDM symbols, the bitmap is used for indicating to the user equipment that the adjusted frame structure is 011, and then the first mini-slots (contains 2 OFDM symbols) is indicated to be changed to downlink), 
and wherein the adjusted at least one uplink symbol is within a scheduled portion of the second slot for receiving another low-latency packet. ([Para. 0087, 0172-0173] as shown in Fig. 2B. a mixed slot includes 7 OFDM symbols, the first mini-slots (contains 2 OFDM symbols) changed to downlink is within a scheduled mixed slot of 7 OFDM symbols).

Regarding Claim 17, Li further teaches wherein the another low-latency packet is received on the adjusted at least one symbol of the second slot ([Para. 0044, 0087, 0091, 0172-0173, 0177] as shown in Fig. 2B. a mixed slot includes 7 OFDM symbols, the first mini-slots (contains 2 OFDM symbols) changed to downlink is for downlink data transmission. A data packet of a downlink data transmission includes a high priority data packet such as high-reliability ultra-low-latency communication ultra reliable and low 

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Li. Specifically Li further teaches An apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and wherein the processor is configured to ([Para. 0283-0284] A base station provided in the present disclosure includes a storage medium and a processor. The storage medium includes a group of instructions that, when executed, cause at least one processor to perform the included operations described below).

Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Regarding Claim 23, Li teaches wherein the processor is configured to transmit the low-latency packet on the adjusted one of more symbols ([Para. 0044, 0087, 0102, 

Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 10 as being anticipated by Li. Specifically Li further teaches An apparatus for wireless communication, comprising: a processor; and a memory in electronic communication with the processor; wherein the processor is configured to ([Para. 0288-0289] A UE provided in the present disclosure includes a storage medium and a processor. The storage medium includes a group of computer-executable instructions that, when executed, cause at least one processor to perform the included operations described).

Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 11.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 14.
Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 17.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1 and 18 respectively above, and further in view of Lee et al. (Pat. Pub No. US2015/0133137) hereinafter Lee.

Regarding Claim 9, Li further teaches adjusting of the self-contained wireless communication structure to a neighboring base station ([Para. 0051-0055, 0131-0133, 0170] the uplink and downlink configuration is adjusted and determined by negotiation between adjacent cells (neighboring base station)
When the two adjacent cells belong to different base stations (i.e., neighboring base station), the two base stations may exchange information via an air interface to indicate the negotiated uplink and downlink attribute of the time domain position of a subframe or a slot or a mini-slot to be dynamical changed. The base station dynamically adjusts or configures the remaining time domain resources according to the uplink and downlink service requirements).
Li does not disclose transmitting an indication of the adjusting of the self-contained wireless communication structure to a neighboring base station using an X2 interface communication or an Ethernet backhaul communication.
Lee teaches transmitting an indication of the adjusting of the self-contained wireless communication structure to a neighboring base station using an X2 interface communication or an Ethernet backhaul communication ([Para. 0095-0097, 0109] the changes of use of a radio resource (e.g., a UL resource or a DL resource) for the purpose of DL or UL communication can be transmitted to the the neighbor cell. For 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching for dynamic change of uplink and downlink transmission from Li and the teaching for transmitting the subframe changes to the neighboring base station via X2 interface from Lee to improve spectrum efficiency in a manner of sharing information.
 
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 US 20190052432, Islam et al., disclose System and Method for Enabling Reliable and Low Latency Communication.
US 20200367182, Zou et al., disclose Methods and Apparatus For Synchronizing Critical Data Transmission.
US 20200281012, Behravan et al., disclose Fast Transmission of Scheduling Request.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                             

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413